Citation Nr: 1428944	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  11-28 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral hearing loss.

2.  Entitlement to an evaluation higher than 20 percent for diabetes mellitus type II with erectile dysfunction.

3.  Entitlement to an evaluation higher than 10 percent for hypertension.

4.  Entitlement to an evaluation higher than 10 percent for degenerative joint disease of the left knee.

5.  Entitlement to an evaluation higher than 10 percent for peripheral neuropathy of the left lower extremity.

6.  Entitlement to an evaluation higher than 10 percent for peripheral neuropathy of the right lower extremity.



REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from February 1966 to February 1968.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In March 2010 the RO, effectuating a Board's February 2010 decision, granted service connection for bilateral hearing loss and awarded a noncompensable rating, effective October 19, 2005.  The RO also, in pertinent part, denied an increased rating higher than 20 percent for diabetes mellitus type II with erectile dysfunction, hypertension higher than 10 percent, degenerative joint disease of the left knee higher than 10 percent, and peripheral neuropathy of the bilateral lower extremities higher than 10 percent each in an April 2013 rating decision.  In May 2014, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO regarding the hearing loss claim.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at the Board hearing that his hearing loss disability was worse than when he was last evaluated for compensation and pension purposes in March 2013.  Thus, additional examination is warranted to determine the present severity of his bilateral hearing loss disability.

With respect to the other issues, the Veteran filed a notice of disagreement in April 2013 taking issue with the RO's denial of increased ratings for his diabetes, hypertension, degenerative joint disease of the left knee, and peripheral neuropathy of the bilateral lower extremities.  There is no record of the RO providing the Veteran with a statement of the case.  This must be remedied on remand, as well.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any recent treatment he has received for his hearing loss disability.  If the Veteran complies make reasonable efforts to obtain these records. 

2.  Make arrangements to obtain the most recent VA treatment records pertaining to any hearing impairment and any other relevant evidence identified by the Veteran from the VAMC in Madison dated since November 2013. 

3.  Thereafter, schedule the Veteran for an appropriate VA examination of his hearing loss disability with a state-licensed audiologist.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed.

The examiner should conduct a thorough audiological evaluation conforming to Maryland CNC.  The examiner must also provide a full description of the functional effects caused by the bilateral hearing loss. 

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

5.  Issue a statement of the case to the Veteran and his representative addressing its denial of increased ratings for his diabetes, hypertension, degenerative joint disease of the left knee, and peripheral neuropathy of the bilateral lower extremities.  The statement of the case should include all relevant law and regulations pertaining to the claims.  The Veteran must be advised of the time limit in which he may file a substantive appeal. See 38 C.F.R. § 20.302(b).  Thereafter, if an appeal has been perfected, these issues should be returned to the Board.

6.  Finally, readjudicate the claim on appeal.  If the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



